UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-2425



RODNEY MICHAEL BAILEY,

                                            Plaintiff - Appellant,

          versus


MID ATLANTIC ISOTOPES/GEODAX,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
01-3795-JFM)


Submitted:   April 22, 2003                 Decided:   June 4, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Michael Bailey, Appellant Pro Se.      Patrick Milton
Pilachowski, Stephen David Shawe, SHAWE & ROSENTHAL, L.L.P.,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rodney M. Bailey seeks to appeal the order of the clerk of the

district court awarding costs to Mid Atlantic Isotopes/Geodax

pursuant to Fed. R. Civ. P. 54(d)(1), and Local Rule 105.6 (D.

Md.), following judgment for the latter party.    Pursuant to Rule

54(d)(1), the clerk may tax costs to the prevailing party.      “On

motion served within 5 days thereafter, the action of the clerk may

be reviewed by the court.” This court has held that failure to make

a timely motion under the rule constitutes a waiver of the right to

such review.   Gary v. Spires, 634 F.2d 772, 773 (4th Cir. 1980);

see also Cooper v. Eagle River Mem’l Hosp., Inc., 270 F.3d 456, 464

(7th Cir. 2001); Walker v. California, 200 F.3d 624, 626 (9th Cir.

1999).   Here, Bailey’s failure to seek review of the Order in

district court constitutes waiver of his right to contest the

award, and deprives this court of jurisdiction.   28 U.S.C. § 1291

(2000); 29 U.S.C. § 1292 (2000).     Accordingly, we dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2